EXHIBIT 10.39
Board Compensation for 2009:
Non-Employee Director Cash Compensation:

          2009
Annual Retainer
  $ 65,000  
Chair of Audit Committee Annual Retainer
  $ 10,000  
Chair of Compensation & Nominating and Governance Committee Annual Retainer
  $ 5,000  

Non-Employee Director Equity Awards:

                  Director   Stock Options(1)     Restricted Stock Award(1)  
Ben Guill
    10,000       10,000  
Richard A. Bachmann
    10,000       10,000  
Kenneth M. Burke
    10,000       10,000  
Edward C. Hutcheson, Jr.
    10,000       10,000  
Myles W. (Bill) Scoggins
    10,000       10,000  
Per Staehr
    10,000       10,000  

 

(1)   Equity awards to be granted once blackout restrictions are lifted in
connection with announcement of first quarter earnings and consummation of the
6.5% convertible debt exchange.

